     Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 1 of 6 PageID# 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

SHEQUANA K. CARTER,

       Plaintiff,

v.                                                                               3:20cv855
                                                             Civil Action No.: _______________

CONDUENT STATE HEALTHCARE, LLC,

       Defendant.
                                                                                    JURY TRIAL
                                                                                    DEMANDED
                                          COMPLAINT

       The plaintiff Shequana K. Conner (“Ms. Conner”), by counsel, submits this Complaint

against the defendant Conduent State Healthcare, LLC (“Conduent”), for wrongful termination

on account of her disability, in violation of the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101, et seq.

                                            PARTIES

       1. Ms. Conner is an individual residing in Henrico County, Virginia.

       2. Conduent is a wholly owned subsidiary of Conduent, LLC, which describes itself as a

provider of diversified business process outsourcing and managed print solutions to commercial

and government clients. Conduent’s headquarters are located at 100 Campus Drive, Suite 200,

Florham Park, New Jersey 07932. Conduct employed Ms. Conner at its Chesterfield County

offices located at 7545 Midlothian Turnpike, Midlothian, Virginia 23225.

       3. Conduent is an “employer” within the meaning of 42 U.S.C. § 12111(5).

                                  JURISDICTION and VENUE

       4. This Court has subject matter jurisdiction over Ms. Conner’s claims based on 28

U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1343(3) (violation of civil rights).
    Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 2 of 6 PageID# 9




Venue is proper in this District as it is the location of the parties and the situs of the events

complained of herein

                                     PROCEDURAL STATUS

        5. Ms. Conner filed a timely administrative Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) on or about April 10, 2017.

        6. The EEOC issued Ms. Conner a Dismissal and Notice of Rights dated August 5, 2020

allowing her 90 days from the date of receipt to commence suit in court. Ms. Conner did not

receive the aforementioned Notice until approximately two weeks prior to this filing.

        7. Nonetheless, allowing three (3) additional days for receipt of the EEOC Notice through

the U. S. Postal Service mail, this action is timely filed within 90 days of August 5, 2020 and all

procedural prerequisites to suit have been met.

                                          ALLEGATIONS

        8. Ms. Conner commenced work for a predecessor of Conduent on January 13, 2013. She

working as a Quality Assurance Specialist. Conduent purchased the predecessor company on

January 1, 2017. At the time of the incidents complained of herein, Ms. Conner was earning

approximately $17.00 per hour.

        9. Ms. Conner received positive performance evaluations and was performing her job

duties in a satisfactory manner.

        10. On October 23, 2016, Ms. Conner took a medical leave of absence pursuant to the

Family and Medical Leave Act to deliver a child. Conduct approved her leave through December

28, 2016.

        11. Following delivery on October 23, 2016, however, Ms. Conner was diagnosed by her

physician, Megan Cassidy MD, with severe post-partum depression and anxiety. In addition, Ms.


                                                   2
   Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 3 of 6 PageID# 10




Conner’s newborn daughter had a congenital heart defect that required surgery in January 2017,

exacerbating Ms. Conner’s severe depression.

       12. Severe depression is a mental impairment that “substantially limits one or more major

life activities,” including in Ms. Conner’s case, caring for herself, performing manual tasks,

eating, sleeping, learning, concentrating, thinking, communicating and working. As such, Ms.

Conner suffered from a “disability” as defined by the ADA, 42 U.S.C. § 12102(1)(A), at the time

of her termination.

       13. Ms. Conner applied for short-term disability through Conduent’s disability insurance

carrier, Metropolitan Life Insurance Company (“MetLife”).

       14. On December 9, 2016, Dr. Cassidy submitted to MetLife an Initial Functional

Assessment Form (“Assessment Form”) documenting the diagnosis of depression. Specifically,

Dr. Cassidy noted Ms. Conner’s feeling “overwhelmed, depressed, continual crying, inability to

sleep & inability to eat.” Regarding job functioning abilities, Dr. Cassidy also checked a box

noting that Ms. Conner had “extreme inability to function in most areas due to continuous

impairment.”

       15. On December 12, 2016, MetLife approved short-term disability benefits through

January 6, 2017.

       16. Upon information and belief, MetLife kept Conduent apprized of Ms. Conner’s

medical leave and short-term disability status.

       17. Ms. Conner’s depression persisted, and she was unable to return to work on January

6, 2017 as anticipated. She was scheduled to see Dr. Cassidy during the week prior to January 6,

2017, but Dr. Cassidy had to reschedule the appointment for January 13, 2017.




                                                  3
   Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 4 of 6 PageID# 11




        18. On January 10, 2017, Ms. Conner called a human resources representative at

Conduent to explain that her continued depression prevented her from returning on January 6,

2017. Ms. Conner was informed that Conduent had terminated her employment as of January 6,

2017.

        19. Ms. Conner was so upset at being fired while on medical leave for severe depression,

that she set an appointment with her psychologist, Lisa Cuseo-Ott, Ph.D that same day. Dr.

Cuseo-Ott called Conduent’s human resources department to confirm the termination and

explain that Ms. Conner’s severe depression precluded her from returning to work at that time.

The Conduent representative confirmed that Ms. Conner had indeed been fired.

        20. On January 13, 2017, Dr. Cassidy submitted to MetLife a second Assessment Form

requesting an extension of her disability leave through January 31, 2017.

        21. On January 27, 2017, MetLife approved an extension of short-term disability leave

through January 31, 2017.

        22. On or about January 12, 2017, Ms. Conner received an undated letter from her

supervisor at Conduent, Tammy Grant, which was sent Certified Mail and bearing a post mark of

January 12, 2017. Ms. Conner did not receive this letter until January 21, 2017, which date is

noted on the envelope by the postal carrier.

        23. The letter noted that Ms. Conner did not return to work on January 6, 2017 and that

her failure to return to work violated the company’s attendance policy. The letter concluded: “If I

do not hear from you by January 16, 2017 I will consider that you are no longer interested in

working with Conduent and have voluntarily resigned your position.”




                                                4
   Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 5 of 6 PageID# 12




       24. By January 16, 2017, MetLife had already granted an extension of Ms. Conner’s

disability leave, and Conduent had direct knowledge of Ms. Conner’s disability and continued

medical leave. Further, Conduent had already terminated Ms. Conner’s employment.

       25. Upon information and belief, Conduent terminated Ms. Conner’s employment on

account of her disability of severe post-partum depression.

       26. Ms. Conner is aware of non-disabled Conduent employees who took medical leaves

of absence that extended beyond the 12 weeks protected under the FMLA who were not

terminated from employment. Ms. Conner was subjected to disparate treatment compared to

similarly-situated non-disabled employees

       27. In terminating Ms. Conner’s employment, Conduent violated her rights to be free

from discrimination because of her disability.

        28. Ms. Conner was out of work for approximately two years despite diligently searching

for alternative employment following her dismissal. Upon information and belief, she was unable

to secure alternative employment because of the fact that she was terminated from Conduent.

       29. Ms. Conner suffered lost back and front wages and benefits as a direct result of

Conduent’s illegal conduct. Ms. Conner also suffered non-economic injuries including emotional

harm, damage to her career and work record, and inconvenience.

                                      COUNT I
                     DISABILITY DISCRIMINATION UNDER THE ADA

       30. By discharging Ms. Conner, as described herein, because of her mental impairment,

Conduent violated her rights under the Americans with Disabilities Act of 1990, 42 U.S.C. §

12101, et seq.

       31. Conduent’s conduct in discriminating against Ms. Conner evinced a willful and

conscious disregard for Ms. Conner’s rights, and reflected malice, spite and ill-will.

                                                 5
   Case 3:20-cv-00855-HEH Document 1 Filed 11/05/20 Page 6 of 6 PageID# 13




       32. As a direct and proximate result of Conduent’s discriminatory actions, including

wrongful termination from employment, Ms. Conner has suffered mental and emotional distress,

embarrassment, humiliation, inconvenience, litigation expenses, including attorney’s fees.

       33. Ms. Conner’s injuries under this Count entitle her to reinstatement to her former

position, and an award for (a) loss of past and future earnings, including fringe benefits; (b)

compensation for her humiliation, pain and suffering, emotional distress, and loss of personal

and professional reputation; (c) compensation for damage to her career; (d) punitive damages; (e)

attorney’s fees under 42 U.S.C. § 1988; and (f) costs of suit.



       WHEREFORE, the plaintiff Shequana K. Conner demands judgment against the

defendant Conduent State Healthcare, LLC, reinstating her to her former position, and awarding

her the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00), in compensatory and

punitive damages; plus attorney’s fees, costs of suit, and such other and further relief as this

Court may deem just and proper.

                                       Respectfully submitted,

                                       SHEQUANA K. CONNER


                                       By:                  /s/
                                       Scott Gregory Crowley
                                       Virginia Bar No. 31216
                                       Attorney for Shequana K. Conner
                                       Crowley & Crowley, P.C.
                                       4870 Sadler Road, Suite 300
                                       Glen Allen, VA 23060
                                       Tel.: (804) 205-5010
                                       Fax: (804) 205-5001
                                       Email: scrowley@crowleyandcrowley.com




                                                  6
